Citation Nr: 1145022	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-20 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a spinal injury (back disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1986 to November 1989.  She also had service in the Army Reserves from November 1989 through November 2001 with various periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The Veteran appeared at a hearing before a local hearing officer in June 2010.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.  


REMAND

At the time of her June 2010 hearing, the Veteran indicated that she was receiving Social Security disability benefits based in part on her low back disorder.  It does not appear that any attempts have been made to obtain these records.  Failure to obtain the Social Security Administration (SSA) decision and relevant supporting documents violates VA's duty to assist the Veteran with the development of his claim.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Voerth v. West, 13 Vet. App. 117, 121 (1999); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

The Veteran also reported that she was continuing to receive treatment for her back problems at the Amarillo, Texas, VAMC.  As such, additional treatment records which may be pertinent to the claim may still be outstanding. VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

The Board also notes that while the Veteran has indicated that it is her belief that she sustained a spinal injury while performing ACDUTRA in June 1993, her active service records demonstrate that she was seen with complaints of back problems, including pain in her lower back, in October 1989.  She indicated that this had been occurring for two months.  A diagnosis of musculoskeletal strain was rendered at that time.  Furthermore, on her October 1989 report of medical history, the Veteran checked the "yes" box when asked if she had or had ever had recurrent back pain.  In the notes section of the report, it was indicated that the Veteran had been having back pain for the past two months.  The Board observes that the Veteran's representative, in his April 2011 written argument, noted the inservice findings and observed that the Veteran had not been afforded a VA examination.  He requested that the Veteran be afforded a VA examination.  

As it relates to the Veteran's claim that she sustained an injury to her back when performing ACDUTRA in June 1993, the Board notes that the Veteran has testified that she did not seek treatment at the time of the injury.  However, she has submitted a treatment record dated in September 1993 indicating that she was seeking an evaluation/profile for an injury alleged to have occurred on or about June 17, 1993.  The Veteran was advised that she needed authorization from her unit for evaluation and care.  The Veteran also submitted an individual sick slip dated the same day noting that she had sustained an injury.  The Board further notes that the Veteran submitted personnel records showing that she had been on ACDUTRA on June 13, 1993.  

The Board observes that the Veteran has reported and testified on several occasions as to having been injured by a 26 pound radio that was harnessed to her back and shoulders while on maneuvers, including duck and cover, evading the enemy, etc., and the radio shifted and bounced and injured her back.  She noted that she did not think much of it at the time but as time went on it became worse and she went on sick call on September 13, 1993.  She stated that June 17th was written as the approximate date of injury because there was no calendar available at the time the date was given when she was seen in September.  

The Board further observes that treatment records which have been associated with claims folder reveal numerous other civilian/nonservice-related back injuries, including a January 1991 motor vehicle accident, a worker's compensation injury in 1995, a motor vehicle accident in May 2003, and a fall on the ice in December 2004.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service/ACDUTRA; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain any decisions and medical records considered in those decisions pertaining to the Veteran's application for SSA disability benefits. 

2.  The Veteran should be asked to indicate if we have all workers' compensation records regarding her back, even claims that were unsuccessful, and the medical evidence associated with those claims.  Any and all records should be submitted by the Veteran or obtained by the RO.  

3.  Obtain copies of all records of the Veteran's treatment from the Amarillo VAMC from January 2010 to the present.  

4.  The Veteran should be scheduled for a VA examination to determine the etiology of any current lumbar spine disorder/spinal injury residuals.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  The claims folder must be made available to the examining physician for review and the examiner should note such review in his/her report.  The examiner should provide an opinion as to whether it at least as likely as not (50 percent probability or greater) that any current lumbar spine disorder/spinal injury, if found, is related to the Veteran's period of active service or to any injury sustained during ACDUTRA, to include the injury which she claims to have been incurred in June 1993.  The examiner should also comment on the impact of any civilian injuries to the Veteran's back that have been reported in the record, to include the January 1991 motor vehicle accident, a worker's compensation injury in 1995, a motor vehicle accident in May 2003, and a fall on the ice in December 2004.  Complete detailed rationale must be provided for each opinion that is rendered. 

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


